COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Annunziata
Argued at Richmond, Virginia


David Franklin Curtis

v.       Record No. 1445-94-2              MEMORANDUM OPINION * BY
                                         JUDGE ROSEMARIE ANNUNZIATA
Town of Colonial Beach                        OCTOBER 24, 1995


             FROM THE CIRCUIT COURT OF WESTMORELAND COUNTY
                      Joseph E. Spruill, Jr., Judge
             Carroll E. Smith for appellant.

             No brief or argument for appellee.

     The appellant, David Franklin Curtis, appeals his conviction

of a Class 1 misdemeanor based on a town ordinance charging

obstruction of justice.    He contends that the evidence is

insufficient.    We agree and reverse the conviction.

     On March 14, 1994, Officer John Wright of the Town of

Colonial Beach Police Department stopped appellant for driving

the wrong way on a one-way street, and subsequently arrested him

for driving under the influence of alcohol (DUI).    A nurse

administered a blood test and the blood was placed in two

separate vials.    As was explained to appellant, the vials were

placed into two separate boxes, one for analysis by the state

forensic laboratory, and one to be sent for independent

laboratory analysis.

     After the magistrate issued the warrant for DUI, the vials

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
of blood were placed on a desk at the police department.     Wright,

preparing for appellant's release from custody, walked away from

the desk to retrieve a form.    Appellant took the box containing

the vial of blood which was to be sent to the state lab, and ran

to the bathroom.

        Wright heard the toilet flush and forced open the bathroom

door.    He saw blood on, and in, the toilet.   The empty vial was

discovered by another officer outside the bathroom window, and

was returned to Wright.    Wright arrested appellant, pursuant to

Town of Colonial Beach Ordinance § 17-3, for obstruction of

justice.    The warrant alleged a violation of "17-3 (18.2-460),"

and charged that appellant "did knowingly obstruct a

law-enforcement officer in the performance of his duties."
        At trial, at the motion to strike, appellant's counsel

argued that it was unfair to appellant not to have a copy of the

town ordinance under which he was charged.      Counsel argued that

he did not know what § 17-3 provided, or whether it tracked "all

of the language in [Code §] 18.2-460."    He also argued that the

evidence did not show proof of threat or force, and thus was

insufficient to establish a violation of Code § 18.2-460(B) or

(C).

        The trial judge took judicial notice of the ordinances of

the Town of Colonial Beach.    When the judge asked if the

ordinances "[i]ncorporate by reference the entire state Code,"

the prosecutor responded that they did.    The judge found




                                 - 2 -
appellant guilty of the Class 1 misdemeanor of obstruction of

justice, finding that "[i]t took a bit of force" to destroy the

evidence.

        Pursuant to Code § 19.2-265.2, a trial court in a criminal

case shall take judicial notice of the law of the Commonwealth or

of any political subdivision or agency thereof.        See Griswold v.

Commonwealth, 19 Va. App. 479, 484, 453 S.E.2d 287, 290-91

(1995).    The term "political subdivision," as defined by Code
§ 8.01-385, "as applied to this Commonwealth and other states of

the United States, include[s], without limitation counties,

cities, towns, boroughs, and any other division thereof

recognized and vested with authority to enact or promulgate

ordinances, rules, and regulations having the force or effect of

law."    (Emphasis added).   The trial court did not err in taking

judicial notice of the ordinance.        See also Bouldin v.

Commonwealth, 4 Va. App. 166, 169, 355 S.E.2d 352, 354 (1987).

        However, the appellant's conviction is not supported by the

evidence and is reversed on this ground.       Town of Colonial Beach

Ordinance § 17-3 is a penal statute; therefore, it "must be

strictly construed against the [prosecution] and applied only in

those cases falling clearly within the language of the statute."
 Scott v. Commonwealth, 14 Va. App. 294, 296, 416 S.E.2d 47, 48

(1992). The ordinance provides as follows:
     (a) No person shall, by threats or force, attempt to
     intimidate or impede a judge, magistrate, justice,
     juror, witness or an officer of a court, or any
     law-enforcement officer, in the discharge of his duty,
     or to obstruct or impede the administration of justice



                                 - 3 -
     in any court.

           (b) A violation of this section shall
           constitute a Class 1 misdemeanor. (Ord.
             No. 76A).


§ 17-3.   Appellant made no threat against Officer Wright, nor did

he use any force against him.   Rather, all the evidence shows is

that appellant knowingly obstructed Wright in the performance of

his duties.   There is no comparable offense under the ordinance

of the Town of Colonial Beach. Accordingly, appellant's

conviction under the Town Ordinance § 17-3 is reversed and the

case dismissed.

                                           Reversed and dismissed.




                                - 4 -